Exhibit 10.1

EMPLOYMENT AGREEMENT

AGREEMENT made this 15th day of July, 2015, effective as of June 6, 2015 (the
“Effective Date”), by and among Cedar Realty Trust, Inc., a Maryland corporation
(the “Corporation”), Cedar Realty Trust Partnership, L.P., a Delaware limited
partnership (the “Partnership”), and Philip Mays (the “Executive”).

1. Position and Responsibilities.

1.1 The Executive shall serve in an executive capacity as Chief Financial
Officer of both the Corporation and the Partnership with duties consistent
therewith and shall perform such other functions and undertake such other
responsibilities as are customarily associated with such capacity, and shall
report to the President and/or Chief Executive Officer of the Corporation. The
Executive shall also hold such directorships and officerships in the
Corporation, the Partnership and any of their subsidiaries to which, from time
to time, the Executive may be elected or appointed during the term of this
Agreement.

1.2 The Executive shall devote Executive’s full business time and skill to the
business and affairs of the Corporation and the Partnership and to the promotion
of their interests.

2. Term of Employment.

2.1 The term of employment shall be three (3) years, commencing with the
Effective Date set forth above, unless sooner terminated as provided in this
Agreement.

2.2 Notwithstanding the provisions of Section 2.1 hereof, each of the
Corporation and the Partnership shall have the right, on written notice to the
Executive, to



--------------------------------------------------------------------------------

terminate the Executive’s employment for Cause (as defined in Section 2.3) or
without Cause, such termination to be effective as of the date on which notice
is given or as of such later date otherwise specified in the notice and, upon
such termination of employment for Cause, Executive shall not be entitled to
receive any additional compensation hereunder. The Executive shall have the
right, on 30 days advance written notice to the Corporation and the Partnership,
to resign the Executive’s employment for Good Reason (as defined in
Section 2.4), such termination to be effective as of the 30th day following when
such notice is given or as of such later date otherwise specified in the notice
or otherwise agreed to by the Corporation and Executive; provided, however, that
Good Reason shall cease to exist for any event on the 60th day following the
occurrence of the event unless the Executive has given the Corporation and the
Partnership written notice, in accordance with this Section 2.2.

2.3 For purposes of this Agreement, the term “Cause” shall mean any of the
following actions by the Executive: (a) failure to comply with any of the
material terms of this Agreement or of the Corporation’s Code of Ethics, which
shall not be cured within 10 days after written notice, or if the same is not of
a nature that it can be completely cured within such 10 day period, if Executive
shall have failed to commence to cure the same within such 10 day period and
shall have failed to pursue the cure of the same diligently thereafter;
(b) engagement in gross misconduct injurious to the business or reputation of
the Corporation or the Partnership; (c) knowing and willful neglect or refusal
to attend to the material duties assigned to the Executive by the Board of
Directors of the Corporation, which shall not be cured within 10 days after
written notice; (d) intentional misappropriation of property of the Corporation
or the Partnership to the

 

2



--------------------------------------------------------------------------------

Executive’s own use; (e) the commission by the Executive of an act of fraud or
embezzlement; (f) Executive’s conviction for a felony; (g) Executive’s engaging
in any activity which is prohibited pursuant to Section 5 of this Agreement,
which shall not be cured within 10 days after written notice.

2.4 For purposes of this Agreement, the term “Good Reason” shall mean any of the
following: (i) a material breach of this Agreement by the Corporation or the
Partnership which shall not be cured within 30 days after written notice; (ii) a
material reduction in the Executive’s duties or responsibilities without the
Executive’s written consent; (iii) the relocation of the Executive’s office or
the Corporation’s or Partnership’s executive offices to a location more than 30
miles from New York City; or (iv) a “Change in Control”, as defined below. The
Corporation or the Partnership, as applicable, shall have 30 days after receipt
of the Executive’s notice of termination for Good Reason in which to cure the
failure, breach or infraction described in the notice of termination. If the
failure, breach or infraction is timely cured by the Corporation or the
Partnership, the notice of termination for Good Reason shall become null and
void. As used herein, a “Change in Control” shall be deemed to occur if:
(i) there shall be consummated (x) any consolidation or merger of the
Corporation or the Partnership in which the Corporation or the Partnership is
not the continuing or surviving corporation or pursuant to which the stock of
the Corporation or the units of the Partnership would be converted into cash,
securities or other property, other than a merger or consolidation of the
Corporation or Partnership in which the holders of the Corporation’s stock
immediately prior to the merger or consolidation hold more than fifty percent
(50%) of the stock or other forms of equity of the surviving corporation
immediately after the

 

3



--------------------------------------------------------------------------------

merger, or (y) any sale, lease, exchange or other transfer (in one transaction
or series of related transactions) of all, or substantially all, the assets of
the Corporation or the Partnership; (ii) the Board approves any plan or proposal
for liquidation or dissolution of the Corporation or the Partnership; or
(iii) any person acquires more than 29% of the issued and outstanding common
stock of the Corporation.

3. Compensation.

3.1 The Partnership shall pay to the Executive for the services to be rendered
by the Executive hereunder to the Corporation and the Partnership a base salary
at the rate of $381,225.00 per annum. The base salary shall be payable in
accordance with the Corporation’s or Partnership’s normal payroll practices, but
not less frequently than twice a month. Such base salary will be reviewed at
least annually and may be increased (but not decreased) by the Board of
Directors of the Corporation in its sole discretion. The Executive shall
participate in the Corporation’s annual bonus plan for senior executive officers
and will be entitled to participate in the Corporation’s long-term incentive
compensation plan. The payment of any bonus or payment of any long-term equity
incentive award is within the discretion of, and subject to the requirements
established by, the Board of Directors of the Corporation, based on
recommendations of the Compensation Committee. In the interest of incentivizing
the Executive to enter into this Agreement for future employment with the
Corporation, the Corporation has granted the Executive 369,718 shares of
restricted stock that shall vest on March 5, 2018, such grant being subject to
the terms and conditions contained in this Agreement.

3.2 The Executive and his family shall be entitled to participate in, and
receive benefits from, on the basis comparable to other senior executives, any
insurance,

 

4



--------------------------------------------------------------------------------

medical, disability, or other employee benefit plan of the Corporation, the
Partnership or any of their subsidiaries which may be in effect at any time
during the course of Executive’s employment by the Corporation and the
Partnership and which shall be generally available to senior executives of the
Corporation, the Partnership or any of their subsidiaries.

3.3 The Partnership agrees to reimburse the Executive for all reasonable and
necessary out-of-pocket business expenses incurred by the Executive on behalf of
the Corporation or the Partnership in the course of Executive’s duties hereunder
upon the presentation by the Executive of appropriate vouchers therefore in
accordance with the policies and procedures of the Company as are in effect from
time to time, including a cell phone, portable computer, continuing accounting
and finance education, professional licenses and organizations and conferences
such as ICSC and NAREIT, as well as attendance at other conferences that are
pre-approved by the CEO.

3.4 The Executive shall be entitled each year of this Agreement to paid vacation
in accordance with the Corporation’s or Partnership’s policies as are in effect
from time to time, but not less than four weeks plus personal and floating
holidays (and a ratable number of sick days), which if not taken during such
year will be forfeited (unless management requests postponement).

3.5 In recognition of Executive’s need for an automobile for business purposes,
the Corporation or the Partnership will reimburse the Executive for Executive’s
lease payments or financing for an automobile in an amount not to exceed $500.00
a month. In addition, the Executive shall be reimbursed for all costs of the
automobile,

 

5



--------------------------------------------------------------------------------

such as insurance, maintenance and gasoline, incurred in connection with the
Corporation’s business in the same manner as other senior employees of the
Corporation.

3.6 If, during the period of employment hereunder, because of illness or other
incapacity, the Executive shall fail for a period of 90 consecutive days, or for
shorter periods aggregating more than six months during the term of this
Agreement, to render the services contemplated hereunder, then the Corporation
or the Partnership, at either of their options, may terminate the term of
employment hereunder by notice from the Corporation or the Partnership, as the
case may be, to the Executive, effective on the giving of such notice. During
any period of disability of Executive during the term hereof, the Corporation
shall continue to pay to Executive the salary and bonus, which the Executive has
earned and accrued as of the date of termination of employment.

3.7 In the event of the death of the Executive during the term hereof, the
employment hereunder shall terminate on the date of death of the Executive.

3.8 Each of the Corporation and the Partnership shall have the right to obtain
for their respective benefits an appropriate life insurance policy on the life
of the Executive, naming the Corporation or the Partnership as the beneficiary.
If requested by the Corporation or the Partnership, the Executive agrees to
cooperate with the Corporation or the Partnership, as the case may be, in
obtaining such policy.

4. Severance Compensation Upon Termination of Employment.

4.1 Except as otherwise provided in Section 2.2 hereof, if the Executive’s
employment with the Corporation or the Partnership shall be terminated (a) by
the Corporation or Partnership other than for Cause or pursuant to Sections 3.6
or 3.7, or (b) by the Executive for Good Reason, then the Corporation and the
Partnership shall:

 

6



--------------------------------------------------------------------------------

(i) pay to the Executive as severance pay, on the eighth (8th) day after the
Executive signs and delivers to the Corporation a general release of any and all
claims he may have against the Corporation and Partnership, a lump sum payment
equal to 250% of the sum of the Executive’s annual base salary at the rate
applicable on the date of termination and the highest of the Executive’s annual
bonus for the preceding two full fiscal years, exclusive of any long-term
incentive stock awards; provided, however, that in the event Executive’s
employment terminates due to a Change in Control as defined in Paragraph 2.4
herein, Executive shall not be required to execute a general release as a
precondition to receiving his severance pay;

(ii) arrange to provide Executive, for a 12 month period (or such shorter period
as Executive may elect), with disability, accident and health insurance
substantially similar to those insurance benefits which Executive is receiving
immediately prior to the date of termination to the extent obtainable upon
reasonable terms; provided, however, if it is not so obtainable the Corporation
shall pay to the Executive in cash the annual amount paid by the Corporation or
the Partnership for such benefits during the previous year of the Executive’s
employment. Benefits otherwise receivable by Executive pursuant to this
Section 4.1(ii) shall be reduced to the extent comparable benefits are actually
received by the Executive during such 12 month period following his termination
(or such shorter period elected by the Executive), and any such benefits
actually received by Executive shall be reported by the Executive to the
Corporation within ten (10) days of receiving such benefits; and

 

7



--------------------------------------------------------------------------------

(iii) any options granted to Executive to acquire common stock of the
Corporation, any restricted shares of common stock of the Corporation issued to
the Executive, and any other awards granted to the Executive under any employee
benefit plan that have not vested, shall immediately vest on such termination.

4.2 (a) The Executive shall not be required to mitigate damages or the amount of
any payment provided for under this Agreement by seeking other employment or
otherwise, nor, except to the extent provided in Section 4.1(ii) above, shall
the amount of any payment provided for under this Agreement be reduced by any
compensation earned by the Executive as a result of employment by another
employer.

(b) The provisions of this Agreement, and any payment provided for hereunder,
shall not reduce any amounts otherwise payable, or in any way diminish the
Executive’s existing rights, or rights which would accrue solely as a result of
the passage of time, under any benefit plan of the Corporation or Partnership,
or other contract, plan or arrangement.

5. Other Activities During Employment.

5.1 The Executive shall not during the term of this Agreement undertake or
engage in any other employment, occupation or business enterprise. Subject to
compliance with the provisions of this Agreement, the Executive may engage in
reasonable activities with respect to personal investments of the Executive.

5.2 During the term of this Agreement, without the prior approval of the Board
of Directors, neither the Executive nor any entity in which he may be interested
as a partner, trustee, director, officer, employee, shareholder, option holder,
lender of money or guarantor, shall be engaged directly or indirectly in any
real estate

 

8



--------------------------------------------------------------------------------

development, leasing, marketing or management activities other than through the
Corporation and the Partnership, except for activities existing on the date of
this Agreement which have been disclosed to the Corporation; provided, however,
that the foregoing shall not be deemed to (a) prohibit the Executive from being
on the Board of Directors of another entity, (b) prevent the Executive from
investing in securities if such class of securities in which the investment is
so made is listed on a national securities exchange or is issued by a company
registered under Section 12(g) of the Securities Exchange Act of 1934, so long
as such investment holdings do not, in the aggregate, constitute more than 1% of
the voting stock of any company’s securities or (c) prohibit passive
investments, subject to any limitations contained in subparagraph (b) above.

5.3 The Executive shall not at any time during this Agreement or after the
termination hereof directly or indirectly divulge, furnish, use, publish or make
accessible to any person or entity any Confidential Information (as hereinafter
defined), except pursuant to subpoena, court order or applicable law. In the
event the Executive is required to divulge, furnish, use or publish Confidential
Information pursuant to subpoena, court order or applicable law, Executive will
provide the Corporation with a minimum of five (5) days’ notice before doing so.
Any records of Confidential Information prepared by the Executive or which come
into Executive’s possession during this Agreement are and remain the property of
the Corporation or the Partnership, as the case may be, and upon termination of
Executive’s employment all such records and copies thereof shall be either left
with or returned to the Corporation or the Partnership, as the case may be.

 

9



--------------------------------------------------------------------------------

5.4 The term “Confidential Information” shall mean information disclosed to the
Executive or known, learned, created or observed by Executive as a consequence
of or through employment by the Corporation and the Partnership, not generally
known in the relevant trade or industry, about the Corporation’s or the
Partnership’s business activities, services and processes, including but not
limited to information concerning advertising, sales promotion, publicity, sales
data, research, copy, leasing, other printed matter, artwork, photographs,
reproductions, layout, finances, accounting, methods, processes, business plans,
contractors, lessee and supplier lists and records, potential lessee and
supplier lists, and contractor, lessee or supplier billing.

6. Post-Employment Activities.

6.1 During the term of employment hereunder, and absent any written waiver or
agreement to the contrary, for a period of one year after termination of
employment, regardless of the reason for such termination other than by the
Corporation or Partnership without Cause, by the Executive for Good Reason or
expiration of this agreement, the Executive shall not directly or indirectly
become employed by, act as a consultant to, or otherwise render any services to
any person, corporation, partnership or other entity which is engaged in, or
about to become engaged in, the retail shopping center business or any other
business which is competitive with the business of the Corporation, the
Partnership or any of their subsidiaries nor shall Executive use Executive’s
talents to make any such business competitive with the business of the
Corporation, the Partnership or any of their subsidiaries. For the purpose of
this Section, a retail shopping center business or other business shall be
deemed to be competitive if it involves the ownership, operation, leasing or
management of any retail shopping centers

 

10



--------------------------------------------------------------------------------

which draw from the same related trade area, which is deemed to be within a
radius of 10 miles from the location of (a) any then existing shopping centers
of the Corporation, the Partnership or any of their subsidiaries or (b) any
proposed centers for which the site is owned or under contract, is under
construction or is actively being negotiated. The Executive shall be deemed to
be directly or indirectly engaged in a business if Executive participates
therein as a director, officer, stockholder, employee, agent, consultant,
manager, salesman, partner or individual proprietor, or as an investor who has
made advances or loans, contributions to capital or expenditures for the
purchase of stock, or in any capacity or manner whatsoever; provided, however,
that the foregoing shall not be deemed to prevent the Executive from investing
in securities if such class of securities in which the investment is so made is
listed on a national securities exchange or is issued by a company registered
under Section 12(g) of the Securities Exchange Act of 1934, so long as such
investment holdings do not, in the aggregate, constitute more than 1% of the
voting stock of any company’s securities.

6.2 The Executive acknowledges that Executive has been employed for Executive’s
special talents and that Executive’s leaving the employ of the Corporation and
the Partnership would seriously hamper the business of the Corporation and the
Partnership. The Executive agrees that the Corporation and the Partnership shall
each be entitled to injunctive relief, in addition to all remedies permitted by
law, to enforce the provisions of Sections 5 and 6 hereof. The Executive further
acknowledges that Executive’s training, experience and technical skills are of
such breadth that they can be employed to advantage in other areas which are not
competitive with the present business of the Corporation and the Partnership and
consequently the foregoing obligation will not

 

11



--------------------------------------------------------------------------------

unreasonably impair Executive’s ability to engage in business activity after the
termination of Executive’s present employment.

6.3 The Executive will not, during the period of one (1) year after termination
of employment, regardless of the reason for such termination, hire or offer to
hire or entice away or in any other manner persuade or attempt to persuade,
either in Executive’s individual capacity or as agent for another, any of the
Corporation’s, the Partnership’s or any of their subsidiaries’ officers,
employees or agents to discontinue their relationship with the Corporation, the
Partnership or any of their subsidiaries nor divert or attempt to divert from
the Corporation, the Partnership or any of their subsidiaries any business
whatsoever by influencing or attempting to influence any contractor, lessee or
supplier of the Corporation, the Partnership or any of their subsidiaries.

7. Assignment. This Agreement shall inure to the benefit of and be binding upon
the Corporation, the Partnership and their successors and assigns, and upon the
Executive and Executive’s heirs, executors, administrators and legal
representatives. The Corporation and the Partnership will require any successor
or assign to all or substantially all of their business or assets to assume and
perform this Agreement in the same manner and to the same extent that the
Corporation and the Partnership would be required to perform if no such
succession or assignment had taken place. This Agreement shall not be assignable
by the Executive.

8. No Third Party Beneficiaries. This Agreement does not create, and shall not
be construed as creating, any rights enforceable by any person not a party to
this Agreement, except as provided in Section 7 hereof.

 

12



--------------------------------------------------------------------------------

9. Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.

10. Interpretation. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provisions had never been contained
herein. If, moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.

11. Notices. All notices under this Agreement shall be in writing and shall be
deemed to have been given at the time when mailed by registered or certified
mail, addressed to the address below stated of the party to which notice is
given, or to such changed address as such party may have fixed by notice:

 

13



--------------------------------------------------------------------------------

To the Corporation

or the Partnership:

      Cedar Shopping Centers, Inc.    44 South Bayles Avenue    Port Washington,
NY 11050    Attn: President To the Executive:       Philip Mays    c/o Cedar
Realty Trust, Inc.    44 South Bayles Avenue, Suite 304    Port Washington, NY
11050

provided, however, that any notice of change of address shall be effective only
upon receipt.

12. Waivers. If either party should waive any breach of any provision of this
Agreement, he or it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

13. Complete Agreement; Amendments. The foregoing is the entire agreement of the
parties with respect to the subject matter hereof and may not be amended,
supplemented, cancelled or discharged except by written instrument executed by
both parties hereto.

14. Governing Law. This Agreement is to be governed by and construed in
accordance with the laws of the State of New York without giving effect to
principles of conflicts of law.

15. Counterparts. This Agreement may be executed in counterparts, all of which
together shall constitute one agreement binding on all of the parties hereto,
notwithstanding that all such parties are not signatories to the same
counterpart.

16. Arbitration. Mindful of the high cost of litigation, not only in dollars but
time and energy as well, the parties intend to and do hereby establish a quick,
final and

 

14



--------------------------------------------------------------------------------

binding out-of-court dispute resolution procedure to be followed in the unlikely
event any controversy should arise out of or concerning the performance of this
Agreement. Accordingly, the parties do hereby covenant and agree that any
controversy, dispute or claim of whatever nature arising out of, in connection
with or in relation to the interpretation, performance or breach of this
Agreement, including any claim based on contract, tort or statute, shall be
settled, at the request of any party to this Agreement, through arbitration by a
dispute resolution process administered by JAMS or any other mutually agreed
upon arbitration firm involving final and binding arbitration conducted at a
location determined by the arbitrator in New York City administered by and in
accordance with the then existing rules of practice and procedure of such
arbitration firm and judgment upon any award rendered by the arbitrator may be
entered by any state or federal court having jurisdiction thereof; provided,
however, that the Corporation and the Partnership shall be entitled to seek
judicial relief to enforce the provisions of Sections 5 and 6 of this Agreement.

17. Indemnification. During this Agreement and thereafter, the Corporation and
the Partnership shall indemnify the Executive to the fullest extent permitted by
law against any judgments, fine, amounts paid in settlement and reasonable
expenses (including attorneys’ fees) in connection with any claim, action or
proceeding (whether civil or criminal) against the Executive as a result of the
Executive serving as an officer or director of the Corporation or the
Partnership, in or with regard to any other entity, employee benefit plan or
enterprise (other than arising out of the Executive’s act of willful misconduct,
gross negligence, misappropriation of funds, fraud or breach of this Agreement).
This indemnification shall be in addition to, and not in lieu of, any other

 

15



--------------------------------------------------------------------------------

indemnification the Executive shall be entitled to pursuant to the Corporation’s
or Partnership’s Articles of Incorporation, By-Laws, Agreement of Limited
Partnership or otherwise. Following the Executive’s termination of employment,
the Corporation and the Partnership shall continue to cover the Executive under
the then existing director’s and officer’s insurance, if any, for the period
during which the Executive may be subject to potential liability for any claim,
action or proceeding (whether civil or criminal) as a result of his service as
an officer or director of the Corporation or the Partnership or in any capacity
at the request of the Corporation or the Partnership, in or with regard to any
other entity, employee benefit plan or enterprise on the same terms such
coverage was provided during this Agreement, at the highest level then
maintained for any then current or former officer or director.

18. Section 409A.

18.1 It is the intention of the Corporation and the Partnership that all
payments and benefits under this Agreement shall be made and provided in a
manner that is either exempt from or intended to avoid taxation under
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
to the extent applicable. Any ambiguity in this Agreement shall be interpreted
to comply with the above. The Executive acknowledges that the Corporation and
the Partnership have made no representations as to the treatment of the
compensation and benefits provided hereunder and the Executive has been advised
to obtain his own tax advice.

18.2 Each amount or benefit payable pursuant to this Agreement shall be deemed a
separate payment for purposes of Section 409A.

 

16



--------------------------------------------------------------------------------

18.3 For all purposes under this Agreement, any iteration of the word
“termination” (e.g., “terminated”) with respect to the Executive’s employment,
shall mean a separation from service within the meaning of Section 409A.

18.4 Notwithstanding anything in this Agreement to the contrary, in the event
the stock of the Corporation is publicly traded on an established securities
market or otherwise and the Executive is a “specified employee” (as determined
under the Corporation’s administrative procedure for such determinations, in
accordance with Section 409A) at the time of the Executive’s termination of
employment, any payments under this Agreement that are deemed to be deferred
compensation subject to Section 409A shall not be paid or begin payment until
the earlier of (i) the Executive’s death or (ii) the first payroll date
following the six (6) month anniversary of the Executive’s date of termination
of employment; provided, however, that the Corporation if so requested by the
Executive agrees to contribute any such payments required to be made to the
Executive to a rabbi trust established by the Corporation for the benefit of the
Executive.

18.5 Any reimbursements provided under this Agreement shall be made no later
than the December 31st following the year in which such expenses are incurred,
or such earlier date as provided under any plan or policy of the Corporation or
Partnership, as applicable.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

Cedar Realty Trust, Inc. By:  

/s/ BRUCE J. SCHANZER

Title:   President and Chief Executive Officer Cedar Realty Trust Partnership,
L.P. By:   Cedar Realty Trust, Inc.,   General Partner By:  

/s/ BRUCE J. SCHANZER

Title:   President and Chief Executive Officer

/s/ PHILIP MAYS

Philip Mays

 

18